OPINION — AG — ** COUNTY WARRANTS — REGISTERING ** OPINION DEALING WITH: THE DUTY OF THE COUNTY CLERK AND A COUNTY TREASURER IN ATTESTING AND REGISTERING COUNTY WARRANTS WHICH HAVE BEEN ISSUED AFTER APPROVAL BY THE BOARD OF COUNTY COMMISSIONERS, AND WHICH CLAIMS AROSE UNDER AN ACT OF THE LEGISLATURE WHICH THIS OFFICE HELD TO BE UNCONSTITUTIONAL. . . SEE OPINION. (MINISTERIAL DUTY, AUTHORITY) CITE: 19 Ohio St. 347 [19-347], 62 Ohio St. 372 [62-372], 62 Ohio St. 475 [62-475], 75 Ohio St. 26.1 [75-26.1], 75 Ohio St. 26.2 [75-26.2] [75-26.2], 'GORDON V. CONNER, 80 P.2d 322 ', OPINION NO. NOVEMBER 22, 1957 (JAMES P. GARRETT)